Kyle, J.
This case is a companion case with that of A. E. Touchstone, Sr., Justice of the Peace v. Alonzo Moore, No. 40,074, and is before us on appeal by A. E. Touchstone, Sr., Justice of the Peace, from a decree of the Chancery Court of Lauderdale County overruling the appellant’s motion to dissolve an injunction issued by said court against the appellant and one Claude E. Love and the Diamond Shop, enjoining each of them from taking any further action in the prosecution of a garnishment proceeding against the appellee Johnny Hopkins then pending in the justice of the peace court of the appellant ' Touchstone.
In each of the two cases the complainant prayed for the issuance of a temporary injunction against a judgment creditor who had instituted garnishment proceedings in the justice of the peace court for the collection of a judgment rendered by the justice of the peace in fa*425vor of the judgment creditor, and also against the justice of the peace, on the ground that the judgment complained of included an attorney’s fee, which the judgment creditor had no right to recover, and which it was alleged had been fraudulently included in the judgment. A temporary injunction was ordered to be issued and was issued in each of the two cases, enjoining the defendants, including the appellant A. E. Touchstone, justice of the peace, from taking further action in the garnishment proceedings.
The appellant A. E. Touchstone filed a separate answer, in which he denied the allegations of fraud in the procurement of the judgment, and a motion to dissolve the injunction as to him, in each of the two cases; and upon the hearing of the motions to dissolve the injunctions as to the appellant Touchstone, the chancellor overruled the motions and granted appeals to this Court to settle the controlling principles in the cases as to whether a justice of the peace may be enjoined from taking further action as a court in a proceeding of this kind.
 For the reasons stated in the opinion rendered in the Alonzo Moore case, we hold that the injunction issued against the justice of the peace was improperly issued and that the motion to dissolve the injunction should have been sustained.
The decree of the lower court is therefore reversed and the cause remanded for further proceedings in conformity with the views expressed by us in the opinion rendered in the Alonzo Moore case.
Reversed and remanded.
McGehee, C.J., Arrington, Ethridge and Gillespie, JJ., concur.